Opinion issued August 20, 2013




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00753-CR
                           ———————————
                   BRANDON JAMES JOSEPH, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1255839


                         MEMORANDUM OPINION

      Appellant, Brandon James Joseph, pleaded guilty, without an agreed

recommendation from the State regarding punishment, to the offense of aggravated

robbery with a deadly weapon, namely, a firearm. See TEX. PENAL CODE ANN.

§.29.03 (West 2011). The trial court deferred adjudication of appellant’s guilt and
placed him on community supervision for five years. The State subsequently

moved for adjudication, alleging that appellant had violated the conditions of his

community supervision by, inter alia, committing a new violation of the law. At

the hearing on the motion, appellant pleaded true to the allegation. The trial court

found the allegation true, found appellant guilty of the underlying offense, and

assessed punishment at confinement for 18 years. The trial court entered an

affirmative finding on the use or exhibition of a deadly weapon.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief, stating that the record presents no reversible error and

that, therefore, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by presenting a

professional evaluation of the record. See id.; see also High v. State, 573 S.W.2d
807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has thoroughly

reviewed the record and that she is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re Schulman,

252 S.W.3d 403, 408 (Tex. Crim. App. 2008); Mitchell v. State, 193 S.W.3d 153,

154 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel’s brief reflects that she delivered a copy of the brief to appellant and

has informed him of his right to examine the appellate record and to file a




                                          2
response.    See Schulman, 252 S.W.3d at 408.          Appellant has filed a pro se

response. The State filed a waiver of its opportunity to file an appellee’s brief.

      We have independently reviewed counsel’s brief, appellant’s pro se

response, and the entire record. We conclude that no reversible error exists in the

record, that there are no arguable grounds for review, and that therefore the appeal

is frivolous. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300
S.W.3d 763, 767 (Tex. Crim. App. 2009) (considering whether there are “arguable

grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.

2005) (emphasizing that reviewing court—and not counsel—determines, after full

examination of proceedings, whether the appeal is wholly frivolous); Mitchell, 193
S.W.3d at 155. An appellant may challenge a holding that there are no arguable

grounds for appeal by filing a petition for discretionary review in the Court of

Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1    Attorney Patricia Segura must immediately send the notice required

by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM

1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.
      App. 2005).
                                           3
Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4